Citation Nr: 1735765	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-34 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial compensable rating for residuals of prostate cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1969.  He has been awarded a Combat Action Ribbon among his awards and decorations.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a March 2014 hearing.  A transcript of that hearing is of record. 

The Board previously remanded this case for additional development in April 2014.  The case has now been returned to the Board for appellate review.  While in Remand status, service connection for erectile dysfunction was granted and special monthly compensation was assigned.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

The evidence demonstrates that residuals of the Veteran's prostate cancer include urinary frequency with daytime voiding interval between one and two hours, or awakening to void three to four times per night on the average.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a disability rating of 20 percent, but no higher, for residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.115, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  The Veteran was provided an appropriate application form, and the application was complete.  VA has advised the Veteran of the information and evidence needed to substantiate the claim.  VA has also provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the October 2014 supplemental statement of the case.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law, affording a VA examination.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are necessary to adjudicate the appeal.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Increased Rating

The Veteran seeks for entitlement to an initial compensable rating for residuals of his service-connected prostate cancer.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115(a). 

Malignant neoplasms of the genitourinary system are to be rated 100 percent. Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b), Diagnostic Code 7528. 

The Veteran's prostate cancer is in remission.  Therefore, VA rated his residuals.  Id.  Specifically, VA rated his prostate cancer residuals under voiding dysfunction as the primary impairment.  38 C.F.R. § 4.115a. 

Under 38 C.F.R. § 4.115a, Continual Urine Leakage, Post-Surgical Urinary Diversion, Urinary Incontinence, or Stress Incontinence: requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent rating; requiring the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent rating; requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  Id. 

Urinary frequency with: daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent rating; daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent rating; daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.  Id. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2016).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Prior to filing the original claim for this appeal, the Veteran visited a private medical provider for his physical examination in December 2010.  In the progress note for the visit, the Veteran reported to have nocturia 1-2 times per night, which was managed well by the use of Detrol, and no further urinary or GI symptoms were found.  See December 2010 Saint Alphonsus Medical Group progress note.  

The Veteran filed a claim for entitlement to service connection for prostate cancer due to exposure to Agent Orange in April 2011.  In May 2011, the Veteran visited Idaho Urologic Institute for his prostate cancer.  In the progress note for the visit, the Veteran reported that he had nocturia every 2 hours with full control, but was not having any pain with urination.  See May 2011 Idaho Urologic Institute radiation oncology progress note.  

Subsequently, the Veteran was afforded a VA examination in June 2011.  The examiner noted that the Veteran has urinary symptoms such as urgency, hesitancy or difficulty starting stream, weak or intermittent stream, and dysuria.  He was found to have straining to urinate and urine retention with daytime voiding interval of 1 to 2 hours and nocturia of 3 voiding per night.  There was neither urinary leakage nor a history of recurrent urinary tract infection (UTI).  The Veteran had obstructed voiding, but it did not cause recurrent UTIs.  No catheterization or dilations were required.  There is no record that the Veteran wore absorbent materials and changed them 2 to 4 times a day or put on appliances for his symptoms.  

His claim for entitlement to service connection for residuals of prostate cancer was granted with an evaluation of 0 percent in August 2011.  It was initially indicated that the urinary symptoms noted were due to prior back pathology rather than to the prostate pathology.

In October 2011, in his notice of disagreement, the Veteran stated, in pertinent part, that he still had nocturia 2 to 4 times a night and during the day he had to urinate 7 or more times a shift, making him "locate a replacement officer 7 or more times a day to cover [his] post while [he] conduct that activity."  He further stated that he experienced occasional pain and urgency and sometimes found blood in his urine.  See October 2011 notice of disagreement letter.   

A December 2012 VA treatment record reveals that the Veteran was taking Flomax and oxybutynin to control his nocturia, which was reported to happen 4 to 6 times per night.  A March 2014 VA primary care note indicates that the Veteran requested absorbent pads for urination and reported that sleep-aid was working better than oxybutynin on his nocturia.  In the assessment plan, it is noted that the Veteran stopped taking tamsulosim or oxybutynin since they did not seem to help.  

In March 2014, the Veteran testified about his symptoms during a Board hearing.  The Veteran stated that he sometimes voided painfully with no pressure and took long time to void.  He felt the urge to void every hour and a half at least.  The Veteran testified that at the time of hearing, he was not hearing any type of gentlemen's garments or Depends.  He stated that he got up 3 to 5 times a night.  

A September 2014 VA urology note indicates that Flomax had not worked well to manage the Veteran's symptoms.  The Veteran reported that he had been having some incontinence and was using Depends and voids frequently in a seated position.  

Based on the above evidence, the Board finds that the Veteran's residual conditions from his prostate cancer more nearly approximates the 20 percent criteria under 38 C.F.R. § 4.115a (2016) because the evidence indicates that the Veteran has urinary frequency with daytime voiding interval between one and two hours or awakening to void three to four times per night on the average.  While there was some initial indication that urinary symptoms were due to the pre-prostate back pathology, more recent records seem to suggest that there is some relationship to the prostate disorder.  As such, and with resolution of reasonable doubt in the Veteran's favor, it is concluded that the 20 percent rating, but no more, is for assignment.

Here, in May 2011, the Veteran experienced urge to urinate every 2 hours.  In October 2011, the Veteran reportedly urinated about 7 times during day time.  The June 2011 VA examination documents that the Veteran's daytime void interval was every 1 to 2 hours and was having nocturia three times per night.  Also, during the March 2014 Board hearing, the Veteran testified that he voided every one and half hour during the day and at night 3 to 5 times.  

However, the evidence preponderates against finding that the Veteran's residuals of prostate cancer warrant a rating higher than 20 percent.  No record indicates that the Veteran wears absorbent materials, which need to be changed 2 to 4 times a day or that the Veteran's urinary retention requires intermittent or continuous catheterization.  Further, the urinary frequency of the Veteran is characterized by more than one hour of daytime voiding interval and less than five times per night.  Lastly, even though the Veteran reports obstructive voiding, the record does not show the Veteran has any of the following: 1) Post void residuals greater than 150 cc.; 2) Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); 3) Recurrent urinary tract infections secondary to obstruction; or 4) Stricture disease requiring periodic dilatation every 2 to 3 months.

In conclusion, the evidence demonstrates that the Veteran's residuals of prostate cancer are fully and appropriately addressed by the criteria for a 20 percent rating, but there is no evidence to support a rating higher 20 percent rating for residuals of prostate cancer in any of the rating schemes applicable to the Veteran under 38 C.F.R. § 4.115a, Diagnostic Code 7528.


ORDER

Entitlement to an initial evaluation of 20 percent, but no higher, for residuals of prostate cancer is granted, subject to the law and regulations governing the payment of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


